December 20, 2021
       December 20, 2021




                                                                      Supreme Court

                                                                      No. 2019-408-C.A.
                                                                      (P2/18-785AG)



                               State                 :

                                v.                   :

                           Robert Rego.              :




                           NOTICE: This opinion is subject to formal revision
                           before publication in the Rhode Island Reporter. Readers
                           are requested to notify the Opinion Analyst, Supreme
                           Court of Rhode Island, 250 Benefit Street, Providence,
                           Rhode Island 02903, at Telephone (401) 222-3258 or
                           Email opinionanalyst@courts.ri.gov, of any typographical
                           or other formal errors in order that corrections may be
                           made before the opinion is published.
                                                          Supreme Court

                                                          No. 2019-408-C.A.
                                                          (P2/18-785AG)


                 State                   :

                   v.                    :

             Robert Rego.                :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Robinson, for the Court. The defendant, Robert Rego, appeals from

a judgment of conviction rendered after a jury trial in Providence County Superior

Court on the following counts: Count One, discharging a firearm while committing

a crime of violence, in violation of G.L. 1956 § 11-47-3.2(b)(1); Count Two,

discharging a firearm from a motor vehicle in a manner which created a substantial

risk of death or serious injury, in violation of § 11-47-61; Count Three, carrying a

firearm without a license, in violation of § 11-47-8(a); Count Four, assault with a

dangerous weapon, in violation of G.L. 1956 § 11-5-2(a); and Count Five,

discharging a firearm in a compact area, in violation of § 11-47-50.1 These charges



1
      The jury returned guilty verdicts on Counts One, Three, and Four. The
defendant was acquitted on Count Two; and Count Five was dismissed by the state
pursuant to Rule 48(a) of the Superior Court Rules of Criminal Procedure.
                                       -1-
all stemmed from a shooting incident that occurred in Central Falls, Rhode Island,

on January 3, 2017.

      On appeal, defendant argues that the trial justice erred in denying his motion

for a new trial because, in his view, the trial justice overlooked a key piece of

evidence and mistakenly credited certain witness testimony. For the reasons set

forth in this opinion, we affirm the judgment of the Superior Court.

                                           I

                                  Facts and Travel

      A jury trial in the instant case commenced on May 21, 2019 and continued

over the course of four days, culminating on May 24, 2019. We relate below the

salient aspects of the testimony adduced at trial.

                                          A

                        The Testimony of Armande Moore

      Armande Moore, the complaining witness, testified that, on the evening

preceding the early-morning shooting in question, he received a phone call from a

close family friend, Bryan Palmer, in which Mr. Palmer stated that he (Mr. Palmer)

had received a threatening phone call from defendant. Mr. Moore explained that he

did not know exactly what the issue was between defendant and Mr. Palmer, but that

defendant had threatened Mr. Palmer’s family with either a “drive-by shoot[ing]” or

some other action to “get at them.” Mr. Moore went on to testify that, like Mr.


                                         -2-
Palmer, he also had a contentious past with defendant and that, on a prior occasion,

he also had been threatened by him.2

                               1. The First Encounter

      Mr. Moore further testified that, on January 3, 2017, he left work at around

12:30 a.m. and went directly to the home of Meaghan Fontaine, where he remained

for approximately an hour to an hour and a half. Mr. Moore then testified that, at

around 2:00 a.m., he and Ms. Fontaine went to Samantha Brayall’s residence on

Samoset Avenue in Central Falls to discuss the threatening phone call from

defendant to Mr. Palmer.3 Mr. Moore explained that, when he arrived at the home

of Ms. Brayall, he observed both Ms. Brayall and defendant parked outside of her

home in defendant’s vehicle, a dark-colored Ford Explorer. Mr. Moore stated that,




2
       Mr. Moore testified that at least some of the friction between defendant and
him arose out of a separate incident involving Samantha Brayall. Mr. Moore stated
that he had been in a prior romantic relationship with Ms. Brayall for approximately
four years and that, towards the tail-end of that relationship, Ms. Brayall became
romantically involved with defendant. However, he further testified that, although
there had previously been friction between defendant and him with respect to Ms.
Brayall, by the time of the shooting, he had decided to let “bygones be bygones.”
3
       Mr. Moore testified that Ms. Fontaine is a friend of his and that she remained
in the passenger’s seat of his vehicle while the shooting at issue was taking place.
Although it can be inferred from the record that Ms. Fontaine most likely witnessed
the shooting, the Central Falls police were unable to locate her or obtain a statement
from her regarding the events of January 3, 2017.

                                        -3-
although the street was not well lit, with his high beams on he could see defendant

positioned in the driver’s seat and Ms. Brayall sitting in the passenger’s seat.

      Mr. Moore further testified that he proceeded to park his own vehicle, and

then approached defendant’s vehicle, while banging on the vehicle’s window and

shouting. He went on to testify that, although he urged defendant to get out of his

vehicle, defendant instead drove South on Samoset Avenue and then turned right

onto Hunt Street. Mr. Moore stated that, when defendant drove away, defendant

was in the driver’s seat and Ms. Brayall was still in the passenger’s seat. Mr. Moore

testified that, after defendant drove away, he returned to his own vehicle, drove

North, turned left onto River Street, and then turned left onto High Street.4 He added

that he believed at the time that, based on where defendant had stopped his vehicle

on Hunt Street, defendant was dropping Ms. Brayall off at her new residence.5




4
       To assist the reader in visualizing the area in Central Falls where the events
described in this opinion took place, we note that the record indicates that Samoset
Avenue and High Street run parallel to each other in a North-South direction. Both
streets run perpendicular to Hunt Street on their Southern end. Finally, River Street
runs parallel to Hunt Street on the Northern end of Samoset Avenue and High Street.
All four streets together form a small block at the Northeast end of Central Falls.
5
      Mr. Moore testified that, on January 3, 2017, Ms. Brayall was in the process
of moving from her residence on Samoset Avenue to a new residence on Hunt Street,
which street intersects Samoset Avenue.

                                         -4-
                              2. The Second Encounter

      Mr. Moore testified that he parked his vehicle near the intersection of Hunt

Street and High Street, exited the vehicle, and proceeded towards where defendant

had stopped on Hunt Street.6 He further stated that he was aware that defendant

“always carried” a firearm “for protection;” and he added that, out of fear for his

own safety, he picked up a brick from a vacant lot to use in self-defense if necessary.

Mr. Moore testified that, shortly after he retrieved the brick, defendant’s vehicle

approached the intersection of Hunt Street and High Street and stopped. Mr. Moore

further stated that, as he continued on foot towards defendant’s vehicle, he saw a

flash and heard a “pop sound” coming from defendant’s direction; he added that at

that point he felt something hit his leg. He further stated that, in response to the

“loud bang” which he had just heard, he threw the brick at defendant’s vehicle.

      Mr. Moore testified that, as he ran back to his own vehicle, he heard five or

six more shots coming from the direction of defendant’s vehicle. He further stated

that, during this second encounter, the driver’s side of defendant’s vehicle was not

visible from his line of sight. Mr. Moore further indicated that, once back in his own

vehicle, he “sped off,” passing by the passenger’s side of defendant’s vehicle. He


6
       Mr. Moore initially stated in his interview with Detective Craig Viens on
January 3, 2017 that approximately five to fifteen minutes had passed between the
first encounter and the second encounter at the intersection. However, at trial Mr.
Moore testified that only a “few seconds” had passed between the two encounters.

                                         -5-
explained that, although the lighting at the intersection was not good, he did not see

anyone seated in the passenger’s seat of defendant’s vehicle, nor did he see any other

person or any other vehicles in the general area. Mr. Moore also testified that, even

though he could not actually see defendant’s face during the altercation, he did see

“a figure, like a shadow” in defendant’s vehicle as it drove away.

                                  3. The Aftermath

      It was further Mr. Moore’s testimony that, immediately after the just-

described shooting incident, he returned to Ms. Fontaine’s home, where he realized

that he had been shot in the leg. He added that, later on that same morning, he sought

treatment at Miriam Hospital, where he spoke with Officer David Hemond of the

Central Falls Police Department and gave a statement as to what had occurred. Mr.

Moore further testified that, after he was released from the hospital, he went to the

Central Falls Police Station, where he was interviewed by Detective Craig Viens

regarding the events at issue.7 Mr. Moore acknowledged on cross-examination that,

during his interview with Detective Viens, he had stated that he was “100%” sure

that Ms. Brayall was also in defendant’s vehicle during the second encounter, which

degree of certainty was inconsistent with his testimony at trial (which was to the

effect that Mr. Moore could see only one shadowy figure in defendant’s vehicle



7
      By the time of trial, Detective Viens had attained the rank of Sergeant.

                                        -6-
during the shooting incident). Mr. Moore also testified that, during the interview

with Detective Viens, he had stated that he did not believe that Ms. Brayall was

responsible for the shooting in view of certain physical limitations that he believed

would prevent her from properly operating a gun.

                                          B

                 The Testimony of Officer Yomaira Rodriguez

      Yomaira Rodriguez testified that, on the morning of January 3, 2017, she was

on duty as a Central Falls police officer and that, at approximately 2:11 a.m., she

was called to the area of High Street by Officer Hemond, who said that he had heard

gunshots and glass breaking. Officer Rodriguez testified that, while driving on High

Street in response to the call, she observed a dark-colored Ford Explorer traveling in

the opposite direction. She added that, as she passed the vehicle, she was able to

observe the driver as being “a light-skinned male, approximately in the ages of 25

to 35,” with “dark colored” hair. Officer Rodriguez added that, while her “focus

was primarily on the driver,” she did have a clear view of the passenger’s seat and

did not see anyone sitting there. She stated that she was later able to identify

defendant as the driver of the Ford Explorer.




                                        -7-
                                            C

          The Verdict, the Motion for a New Trial, and the Sentencing

      On May 24, 2019, the jury returned a verdict finding defendant guilty on

Counts One, Three, and Four. He was acquitted on Count Two, and the state

dismissed Count Five pursuant to Rule 48(a) of the Superior Court Rules of Criminal

Procedure. The defendant was sentenced as follows: on Count One, twenty years—

with twelve years to serve and eight years suspended, with probation and ineligibility

for parole; on Count Three, ten years suspended, with probation; and on Count Four,

eight years to serve. The sentence on Count One is to run consecutively to the

sentence imposed on Count Four, while the sentence on Count Three is to run

concurrently with the sentence on Count Four.

      The defendant’s motion for a new trial was heard on June 6, 2019, and a bench

decision denying the motion was rendered on that same day. A timely notice of

appeal was filed.

                                           II

                                 Standard of Review

      In assessing a motion for a new trial which contends that the weight of the

evidence was insufficient to support a conviction, “the trial justice acts as a thirteenth

juror and exercises independent judgment on the credibility of witnesses and on the

weight of the evidence.” State v. Greenslit, 135 A.3d 1192, 1197 (R.I. 2016)


                                          -8-
(internal quotation marks omitted); see also State v. DiCarlo, 987 A.2d 867, 870

(R.I. 2010). The trial justice is charged with employing a three-step analysis in

determining whether or not a new trial should be granted. Greenslit, 135 A.3d at

1197; see also State v. Hie, 93 A.3d 963, 974 (R.I. 2014). It is the duty of the trial

justice to “(1) consider the evidence in light of the jury charge, (2) independently

assess the credibility of the witnesses and the weight of the evidence, and then

(3) determine whether he or she would have reached a result different from that

reached by the jury.” State v. Gonzalez, 56 A.3d 96, 102 (R.I. 2012) (internal

quotation marks omitted).     If the trial justice, after completing the three-step

analysis, “agrees with the jury’s verdict or if the evidence is such that reasonable

minds could differ as to the outcome, the motion for a new trial should be denied.”

Greenslit, 135 A.3d at 1197 (quoting Gonzalez, 56 A.3d at 102).8

      This Court has indicated that the trial justice should include a brief explanation

of his or her reasoning relative to each analytical step. Gonzalez, 56 A.3d at 102;

see DiCarlo, 987 A.2d at 870. In explaining his or her reasoning, the trial justice

“need not refer to all the evidence supporting the decision but need only cite

evidence sufficient to allow this [C]ourt to discern whether the justice has applied


8
       In view of the trial justice’s ruling in this case denying the motion for a new
trial, we need not summarize the fourth analytical step that should be undertaken
when a trial justice “does not agree with the jury’s verdict or does not agree that
reasonable minds could differ as to the proper disposition of the case * * *.” State
v. Greenslit, 135 A.3d 1192, 1197 (R.I. 2016).
                                         -9-
the appropriate standards.” Gonzalez, 56 A.3d at 102 (internal quotation marks

omitted); see DiCarlo, 987 A.2d at 870.

      On appeal, this Court accords deference to the trial justice’s decision if he or

she has “articulated adequate reasons for denying the motion * * *.” State v. Garrett,

91 A.3d 793, 800 (R.I. 2014) (internal quotation marks omitted); see also State v.

Paola, 59 A.3d 99, 104 (R.I. 2013). The trial justice, having been present during the

entirety of the trial, has had ample opportunity to observe witnesses, assess

credibility, and account for “other realities that cannot be grasped from a reading of

a cold record.” Greenslit, 135 A.3d at 1198 (internal quotation marks omitted); see

Garrett, 91 A.3d at 801; see also Paola, 59 A.3d at 106. This Court is deferential to

the trial justice’s factual determinations and credibility assessments because the trial

justice, as compared with those who conduct appellate review, “is in an especially

good position to evaluate the facts and to judge the credibility of the witnesses.”

Greenslit, 135 A.3d at 1198 (internal quotation marks omitted); see DiCarlo, 987

A.2d at 871 n.7. Accordingly, the trial justice’s decision will be “left undisturbed

unless [he or she] overlooked or misconceived material evidence or otherwise was

clearly wrong.” Greenslit, 135 A.3d at 1198 (quoting Garrett, 91 A.3d at 800); see

Hie, 93 A.3d at 975.




                                         - 10 -
                                          III

                                      Analysis

      On appeal, defendant avers that the trial justice erred by overlooking material

evidence which he claims provided another person with an “equal opportunity” to

commit the charged offenses. Specifically, he contends that the trial justice ignored

Mr. Moore’s initial statement to Detective Viens that he was “100%” sure that Ms.

Brayall was in the vehicle with defendant at the time of the second encounter.9 The

defendant further argues that the short interval between the two encounters described

by Mr. Moore at trial was not long enough for Ms. Brayall to be able to exit the

vehicle, “bid [defendant] good-night[,] and make her way inside” her residence on

Hunt Street. He contends that, instead, Ms. Brayall actually remained in the vehicle

during the second encounter. Accordingly, defendant contends that it is “equally

likely” that Ms. Brayall, rather than defendant, could have been the one to fire at Mr.

Moore and that the trial justice erred by failing to take this possibility into account

when passing upon the motion for a new trial.


9
       On appeal, defendant points to various other inconsistencies between Mr.
Moore’s statement of January 3, 2017 and his testimony at trial. While we
acknowledge that there are some minor differences between Mr. Moore’s interview
and his testimony at trial, we note that the existence of those minor differences had
no effect on our decision in this case. See State v. Jensen, 40 A.3d 771, 781 (R.I.
2012) (“We have also on more than one occasion acknowledged that the presence of
some inconsistencies between or among utterances of a witness or witnesses at
different points in time does not ipso facto render the testimony unworthy of
belief.”).
                                        - 11 -
      It is also defendant’s position that the trial justice “misconstrued and

overestimated the importance” of Mr. Moore’s testimony, arguing that Mr. Moore

was “unreliable” and “bore a significant grudge against [defendant].” The defendant

contends that Mr. Moore’s testimony was obviously biased given his “avowed

dislike” for defendant and that he “attempted to malign [defendant]’s character on

the witness stand” by fashioning his testimony so as to incriminate defendant. For

these reasons, defendant avers that the trial justice inappropriately credited Mr.

Moore’s testimony.10

                                           A

                            The Trial Justice’s Analysis

      It is clear from the record that the trial justice conducted the appropriate three-

step analysis when passing upon the motion for a new trial, which analytical

framework he specifically referenced at the outset of the hearing. First, the trial

justice considered the evidence presented at trial in light of the jury charge. He

began by noting that Mr. Moore went to Ms. Brayall’s residence to confront

defendant about the threatening phone call to Mr. Palmer, and he also referred to the


10
       On appeal, defendant raises two other arguments—namely, (1) that Mr.
Moore was not qualified to opine on Ms. Brayall’s apparent inability to handle a
firearm or the extent of her physical condition; and (2) that the state failed to
articulate a strong motive behind defendant’s alleged actions. After due
consideration, neither argument has caused us to reach a different conclusion in this
case from the one that we have reached.

                                         - 12 -
first encounter, which took place when Mr. Moore angrily approached defendant’s

vehicle. The trial justice also noted that, after the first encounter, Mr. Moore

watched defendant drive around the block and then stop in front of Ms. Brayall’s

new residence. The trial justice also alluded to the fact that Mr. Moore then drove

around the block in the opposite direction, parked his vehicle, exited, and confronted

defendant again, at which time gunshots rang out. Continuing with his review of the

evidence, the trial justice then noted that Mr. Moore threw a brick at defendant’s

vehicle and that Mr. Moore was hit by one of the gunshots. The trial justice went on

to note that, shortly after the second encounter, Officer Rodriguez saw defendant’s

vehicle leaving the scene and was later able to identify defendant as the driver.

Ultimately, the trial justice concluded that “the circumstantial evidence is

overwhelmingly persuasive that it must have been [defendant]” who shot Mr.

Moore.

      Next, the trial justice went on to assess Mr. Moore’s credibility and the weight

of the evidence. He stated:

             “I fully credit [Mr.] Moore’s testimony that only
             [defendant] and [Ms. Brayall] were in the car at the outset,
             and that only one person was in the SUV later when he was
             shot. That person was unquestionably [d]efendant * * *,
             and I reject out of hand any suggestion that [Mr.] Moore
             prevaricated in order to inculpate [defendant] or was
             somehow mistaken in believing [defendant] was in the
             SUV.” (Emphasis added.)



                                        - 13 -
The trial justice further commented that, if Mr. Moore wanted or intended to fashion

his testimony in such a way as to incriminate defendant, he could have done so by

simply stating that he “actually saw [defendant] shoot,” which he did not do. The

trial justice found that that fact “enhanced, not diminished” Mr. Moore’s

credibility.11

       With respect to the third step of the required analysis, the trial justice

concluded that he “agree[d] entirely” with the jury’s verdict. In denying defendant’s

motion for a new trial, the trial justice found that the verdict was “proper” and that

he agreed that the “jury had more than ample evidence to convict * * * defendant

beyond a reasonable doubt * * *.” See State v. Imbruglia, 913 A.2d 1022, 1028 (R.I.

2007) (“If the trial justice concludes that he or she would have reached the same

result as the jury did or that reasonable minds could differ as to the result, the motion

for a new trial must be denied.”). Accordingly, we perceive no error in the trial




11
       The defendant also alleges that the trial justice erred in finding credible the
testimony of Mr. Palmer, who stated that he had previously heard defendant brag
about owning a firearm and that the two also had a less than amicable relationship.
The defendant also contends that, because of the animosity which Mr. Palmer bore
him, Mr. Palmer also sought to shape his testimony to incriminate defendant.
       Although Mr. Palmer’s testimony is mentioned by defendant on appeal, the
trial justice did not undertake an assessment of Mr. Palmer’s credibility in his
review. However, because Mr. Moore was the only witness to recount what
transpired between defendant and him on January 3, 2017, the absence of such an
assessment has no bearing on our decision.

                                         - 14 -
justice’s application of the required three-step analysis. See Greenslit, 135 A.3d at

1200.

                                          B

                      The Defendant’s Arguments on Appeal

        The defendant contends that the trial justice overlooked and thereby did not

afford adequate weight to Mr. Moore’s initial statement to Detective Viens that he

was “100%” sure that Ms. Brayall was in defendant’s vehicle during the second

encounter. Although not specifically referenced in the trial justice’s ruling, we are

satisfied that, by fully crediting Mr. Moore’s trial testimony to the effect that there

was only one silhouette in defendant’s vehicle during the second encounter, the trial

justice’s analysis adequately took into account the inconsistency between Mr.

Moore’s initial statement and his testimony at trial. This Court has repeatedly held

that “[t]he mere fact that [a] defendant disagrees with the trial justice’s conclusions

about credibility is not a sufficient basis to warrant the granting of a motion for new

trial.” Gonzalez, 56 A.3d at 103 (internal quotation marks omitted); see also State

v. Muralles, 154 A.3d 925, 934 (R.I. 2017). Moreover, we remain mindful of the

principle that, because the trial justice has “the benefit of first-hand observation,”

his determination is accorded significant weight. Gonzalez, 56 A.3d at 104; see

Jensen, 40 A.3d at 780-81; see also State v. Adefusika, 989 A.2d 467, 476 (R.I.

2010). Consequently, we are unable to perceive any error on the part of the trial


                                        - 15 -
justice when he accorded Mr. Moore’s initial statement to Detective Viens less

weight than his testimony at trial.

      It is also defendant’s contention that the trial justice did not place enough

weight on the fact that the period of time between the two encounters was not long

enough for Ms. Brayall to exit defendant’s vehicle. The defendant argues that, in

view of that brief time span, Ms. Brayall must have remained in defendant’s vehicle

during the second encounter, making it “equally likely” that she, rather than

defendant, was the shooter. The defendant’s argument is unavailing because,

although there was a limited amount of time between the two encounters, Ms.

Brayall had the opportunity to exit defendant’s vehicle before the second encounter.

As such, it was entirely reasonable for the trial justice to conclude that the jury could

have determined that there was only one person in defendant’s vehicle during the

second encounter—and that that person was defendant.

      After a review of the entire record, we perceive no error on the part of the trial

justice in weighing the evidence or judging the credibility of Mr. Moore.

Accordingly, it is clear to us that the trial justice did not overlook or misconceive

material evidence in denying the defendant’s motion for a new trial.




                                         - 16 -
                                        IV

                                   Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. The record may be returned to that tribunal.




                                      - 17 -
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Robert Rego.

                                     No. 2019-408-C.A.
Case Number
                                     (P2/18-785AG)

Date Opinion Filed                   December 20, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Robert D. Krause

                                     For State:

                                     Mariana Ormonde
                                     Department of the Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Angela M. Yingling
                                     Office of the Public Defender




SU-CMS-02A (revised June 2020)